Title: To Alexander Hamilton from Daniel Jackson, 12 January 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport January 12th. 1800—
          
          Enclosed you have my Monthly, and my Recruiting Return.
          I have settled my Recruiting accounts at the War office, with directions not to call on the Pay Master General at present for more cash for that purpose, which was some time past and which has in some part put a stoop to the Recruiting service in the Artillery. The officers have in some instances advanced the bounty rather then not enlist a good man however I have wrote to the Deputy Pay Master Genl. at New York on the subject. I have distributed the Blank Returns, and have given directions for the officers, to forward me the weekly returns regular for the future according to orders.
          Edward Gorman Deserted from Captain John Henrys Company, was taken up by a Soldier who found him on board the Washington. Major Tousard was then at Newport, and Captain Fletcher represented the usefulness of the man on board owing to his skill as a Seaman and made so favourable a report of his conduct, that Major Tousard—permitted him to continue on board the ship untill the crew was discharged and Vessel laid up when the Captain gave him into custody, at the same time praying for a remission of the punishment due to his crime in which he was joined by the officers of the Ship. The Surgeon reproted that his Shoulder was deslocated by a fall from the shrouds; which renders him absolutely unfit for the military service, but he is still capable to fill several important stations on board a Ship of War which service he is desireous to be placed in; therefore under all these circumstances becomes a matter of consideration whether it would be expedient to forgive him on condition of his serving the public in the station for which he best is calculated, and as Captain Fletcher has who Commanded the Washington has wrote to the Secy. of the Navey on the subject, and has desired me to write make this statement at head Quarters. I shall wait for an answer wheather he shall be released or be tried by a General Court Martial, which I have your orders to convene at this place.
          I also send you a Description of his person.
          Sir I am, with due respect your obedient & humble Servt.
          
            D Jackson
          
          Brigadier Genl. North.
        